Exhibit 10.1

 

LOGO [g619993g05b19.jpg]

Personal and Confidential

August 23, 2018

Mr. Matti Masanovich

14162 Riverside Drive East

Tecumseh, Ontario, Canada N8N1B6

Dear Matti,

I am pleased to extend an offer of employment to you as Executive Vice
President, Chief Financial Officer for Superior Industries International, Inc.
In this position you will be based out of our corporate headquarters in
Southfield, Michigan and will report directly to me.

Compensation and Benefits

The starting base salary will be $515,000 per year, less applicable Federal and
State taxes. This is a salaried position and you will be paid semi-monthly. You
will also receive a car allowance of $800 per month pre-tax, payable at the
first pay period of each month.

You will be eligible to participate in the following Superior Industries
International, Inc. Incentive Compensation Programs:

 

  -

Under our 2018 Annual Incentive Performance Program (AIPP), you will be eligible
for a discretionary annual performance bonus, which will be prorated for days
worked in the calendar year, with a target of 70% of your base salary
($360,500). All earned bonuses are typically paid before March 15th of the
following year and are based on the company’s performance as well as your
individual performance.

 

  -

Additionally, as Executive Vice President, Chief Financial Officer, you qualify
to receive an incentive award through participation in Superior’s 2018-2020
Long-Term Incentive program as administered by Superior’s Compensation and
Benefits Committee of the Board (“Committee”). The 2018 target incentive award
is valued at 125% of your base salary ($643,750). The Committee has also
approved you receiving 1/3 of the 2017-2019 award ($214,583) which is comprised
of time based and performance based restricted stock units.

As an employee of Superior Industries International, Inc., you will be eligible
to participate in our benefits and plans available to executives, including our
medical, dental, vision, life and long-term disability insurance plans, with
eligibility beginning on the first day of the calendar month following your date
of hire. A 401(K) plan with a company match is also offered to assist you in
your long-term financial planning. You will be eligible to participate in the
plan the first of the month after two months of employment.

Vacation

You are eligible for four weeks of paid vacation per year.



--------------------------------------------------------------------------------

Page 2

Matti Masanovich

 

Start date

Your start date of employment will be September 16, 2018 subject to U.S.C.I.S.
approval of our petition filed on your behalf for TN status. Prior to such date
you will be expected to maintain this offer and your acceptance confidential.

Contingencies

This offer is contingent upon the successful completion of the pre-employment
urinalysis and alcohol screening, as well as our receipt of satisfactory results
from the verification of work history, criminal background check and credit
check.

The Immigration Reform and Control Act of 1986 requires Superior to verify the
identity of every new employee and their legal right to work in the United
States.

Employment

Employment with the Company is at-will and is not for any fixed period of time.
Employees may terminate their employment at any time for any reason. Similarly,
the Company may terminate any individual’s employment at any time for any
reason. Your employment will be conditional upon your signing an agreement to
your at-will employment status.

If you find the terms of our offer acceptable, please acknowledge by signing and
returning one copy of this letter to me. This letter represents all terms
associated with this offer of employment.

Matti, I want you to know that the directors and employees you have met at
Superior are very excited about you joining Superior Industries International,
Inc. and look forward to working with you.

Sincerely,

Don Stebbins

President and Chief Executive Officer

 

 

I hereby accept this offer of employment:

 

/s/ Matti Masanovich     August 23, 2018 Matti Masanovich     Date